Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the date
signed by the Employer, between Activision Blizzard, Inc. (“Activision
Blizzard”, or the “Employer”, and, together with its subsidiaries, the
“Activision Blizzard Group”), and Thomas Tippl (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.                                      Term of Employment

 

Effective May 5, 2017 (“Effective Date”), you shall be an employee, with the
terms and conditions of employment outlined below.   You and the Employer each
agree to provide the other with at least three (3) months’ notice of any intent
not to continue your employment; provided, however, that the Company may provide
to you pay in lieu of notice at its sole discretion.  The period during which
you are employed pursuant to this Agreement is referred to as the “Employment
Period.”

 

2.                                      Compensation

 

(a)                                 Subject to the provisions of this Agreement,
in full consideration for all rights and services provided by you under this
Agreement, you shall receive only the compensation set forth in this Section 2.

 

(b)                                 You shall continue to receive an annual base
salary (“Base Salary”) of $1,433,250 (less applicable taxes and withholdings),
which shall be paid in accordance with the Employer’s payroll policies.

 

(c)                                  You will be eligible to receive an annual
discretionary bonus only for the calendar year 2017 (the “Annual Bonus”).  Your
target Annual Bonus target will be one hundred and fifty percent (150%) of your
Base Salary.  In all instances, the actual amount of the Annual Bonus, if any,
shall be determined by the Employer, in its sole and absolute discretion, and
may be based on, your overall performance and the performance of the Activision
Blizzard Group.  The Annual Bonus, if any, will be paid at the same time bonuses
for that year are generally paid to other executives, but in no event earlier
than January 1, 2018, or later than March 15, 2018, and will be subject to taxes
and withholdings.  You must remain continuously employed by the Activision
Blizzard Group through the date on which an Annual Bonus, if any, is paid to be
eligible to receive such Annual Bonus.  You will not be entitled to receive any
additional discretionary bonuses for periods after 2017.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Subject to the approval of the Compensation
Committee of the Board of Directors of Activision Blizzard (the “Compensation
Committee”), Activision Blizzard will grant to you equity awards with a total
target grant value of $3,000,000 as provided for below.

 

(i)                                     Activision Blizzard shall grant to you
performance-vesting restricted share units which represent the conditional right
to receive shares of Activision Blizzard’s common stock (the “2017 Performance
Share Units”), with a target value at the time of grant of approximately
$3,000,000 (the “2017 Target PSU Grant Value”).  The actual number of 2017
Performance Share Units awarded to you on the grant date shall be equal to the
2017 Target PSU Grant Value divided by the official closing price of Activision
Blizzard’s common stock on the effective date of the grant, as reported by
NASDAQ.  The number of 2017 Performance Share Units awarded shall be rounded to
the nearest whole number and shall be determined by the Compensation Committee
in its sole discretion, and Activision Blizzard retains the discretion to modify
the methodology for such calculations as needed.  Subject to your remaining
employed by the Activision Blizzard Group through the applicable vesting dates,
the actual number of shares of Activision Blizzard’s common stock (“Shares”)
that shall be received on each of the applicable vesting dates is determined as
follows:

 

a. One-half of the 2017 Performance Share Units (the “First Tranche 2017
Performance Share Units”) shall vest on December 31, 2018, if, and only if, the
Compensation Committee determines that the non-GAAP earnings per share (as
previously defined) for Activision Blizzard for fiscal year 2017 (the “2017
EPS”) is 100% or more than the annual operating plan non-GAAP earnings per share
(as previously defined) objective established by the Board of Directors for
fiscal year 2017 (the “2017 AOP Objective”).  If the 2017 EPS is less than 100%
of the 2017 AOP Objective, then the First Tranche 2017 Performance Share Units
will not vest and shall be forfeited.  If the 2017 EPS is 100% or more of the
2017 AOP Objective, then you shall receive Shares representing 100% of the First
Tranche 2017 Performance Share Units.

 

b. One-half of the 2017 Performance Share Units (the “Second Tranche 2017
Performance Share Units”) shall vest on December 31, 2019, if, and only if, the
Compensation Committee determines that the non-GAAP earnings per share (as
previously defined) for Activision Blizzard for fiscal year 2018 (the “2018
EPS”) is 100% or more than the annual operating plan non-GAAP earnings per share
(as previously defined) objective established by the Board of Directors for
fiscal year 2018 (the “2018 AOP Objective”).  If the 2018 EPS is less than 100%
of the 2018 AOP Objective, then the Second Tranche 2017 Performance Share Units
will not vest and shall be forfeited.  If the 2018 EPS is 100% or more of the
2018 AOP Objective, then you shall receive Shares representing 100% of the
Second Tranche 2017 Performance Share Units.

 

2

--------------------------------------------------------------------------------


 

The Company reserves the right to modify the manner of calculating non-GAAP
earnings per share and non-GAAP earnings per share (as previously defined), so
long as such calculations are applied a] in the same manner to all similarly
situated executives of Activision Blizzard; and b] to both the actual results
and the goal for the same measurement period.

 

The 2017 Performance Share Units are also referred to as the “2017 Equity
Awards.”  You acknowledge that the grant of 2017 Equity Awards pursuant to this
Section 2(d) is expressly conditioned upon approval by the Compensation
Committee and that the Compensation Committee has discretion to approve or
disapprove the grants and/or to determine and make modifications to the terms of
the grants.  The 2017 Equity Awards shall be subject to all terms of the equity
incentive plan pursuant to which they are granted (the “Incentive Plan”), and
Activision Blizzard’s standard forms of award agreement.  In the event of a
conflict between this Agreement and the terms of the Incentive Plan or award
agreements, the Incentive Plan or the award agreements, as applicable, shall
govern.

 

(e)                                  From time to time, you may be eligible,
subject to the approval of the Compensation Committee, for additional equity
awards based on achievement of the Company’s three-year plans.

 

3.                                      Title; Location

 

You shall serve as Vice Chairman of Activision Blizzard, which is a management
(not a Board of Directors) position.  Your principal place of business shall be
a home office at your residence and an office at the Employer’s headquarters in
Santa Monica, California; provided, however, that you acknowledge and agree that
upon reasonable notice and a mutually agreed schedule, the Chief Executive
Officer of Employer may ask you to travel from time to time for business.  In
connection with your duties for the Company, you shall be entitled to support
from a shared executive assistant.

 

4.                                      Duties

 

You shall report directly and only to the Chief Executive Officer of the
Employer and shall have such duties commensurate with your position as may be
assigned to you from time to time by the Chief Executive Officer of the
Employer.  Your position is part-time and it is expected that after a brief
transition period, your duties will consist of participating in Board of
Directors level meetings and consulting from time to time with the Chief
Executive Officer of Employer upon reasonable notice and on a mutually agreed
schedule.  You are also required to read, review and observe all of the
Activision Blizzard Group’s policies, procedures, rules and regulations in
effect from time to time during the Term that apply to employees of the
Employer, including, without limitation, the Code of Conduct, as amended from
time to time.  Given the part-time nature of your duties, you will be eligible
to engage in other work, so long as such work is not a violation of this
Agreement or the Company’s Conflict of Interest policies.

 

5.                                      Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

6.                                      Other Benefits

 

You shall be eligible to participate in all health, welfare, retirement,
pension, life insurance, disability, perquisite and similar plans, programs and
arrangements generally available to executives of the Employer from time to time
during the Term, subject to the then-prevailing terms, conditions and
eligibility requirements of each such plan, program, or arrangement. The Company
may, at its option, provide you with such benefits through different or
individual policies, plans, programs or arrangements so long as each of them
provides equivalent material benefits compared to those made generally available
to executives of the Employer.  The Company shall also continue to provide to
you at the Company’s expense a supplemental term life insurance policy with a
benefit amount of $9,375,000, through a carrier of the Company’s choice.  You
also shall be entitled to all paid holidays allowed by the Employer to its
employees in the United States.

 

7.                                      Protection of the Employer’s Interests

 

(a)                                 Non-Competition During the Employment
Period.  During the Employment Period, you will owe a duty of loyalty to the
Employer.  Accordingly, you shall not engage (including, without limitation, as
an officer, director, shareholder, owner, partner, joint venturer, member or in
a managerial capacity, or as an employee, independent contractor, consultant,
advisor or sales representative) in any Competitive Business (as hereinafter
defined).  For purposes of determining whether you are permitted to be a
shareholder of a corporation engaged in a Competitive Business, your ownership
of less than 5% of the issued and outstanding securities of any company shall be
permitted.  The Company and you further agree that your ownership of 5% or more
of the issued and outstanding securities of a Competitive Business shall be
permitted if such acquisition or event arises through third-party investments
where you do not control or intentionally influence the investment decision;
provided, that during the Employment Period you regularly use commercially
reasonable efforts to determine whether your ownership exceeds 5% and upon any
such determination by you, you shall promptly inform the CEO of the Employer and
cooperate in good faith with the CEO of the Employer to address and resolve any
conflicts of interest and corporate governance issues arising from such
ownership.  As used herein, the term “Competitive Business” shall mean any
business in which the Company is then actively engaged or about which the Board
is engaged in active discussions as a possible expansion of the Company’s
business.

 

(b)                                 Property of the Activision Blizzard Group. 
All rights worldwide with respect to any and all intellectual or other property
of any nature produced, created or suggested by you, whether on your own time or
not, alone or with others, during the term of your employment or resulting from
your services which (i) relate in any manner at the time of conception or
reduction to practice to the actual or demonstrably anticipated business of the
Activision Blizzard Group, (ii) result from or are suggested by any task
assigned to you or any work performed by you on behalf of the Activision
Blizzard Group, (iii) were created using the time or resources of the Activision
Blizzard Group, or (iv) are based on any property owned or idea conceived by the
Activision Blizzard Group, shall be deemed to be a work made for hire and shall
be the sole and exclusive property of the Activision Blizzard Group.  You agree
to execute, acknowledge and deliver to the Employer, at the Employer’s request,
such further documents, including copyright and patent assignments, as the
Employer finds appropriate to evidence the Activision Blizzard Group’s rights in
such property.  Your agreement to assign to the Activision Blizzard Group any of
your rights as set forth in this Section 7(b) shall not apply

 

4

--------------------------------------------------------------------------------


 

to any invention that qualifies fully under the provisions of California Labor
Code Section 2870, where no equipment, supplies, facility or trade secret
information of the Activision Blizzard Group was used, where the invention was
developed entirely upon your own time, where the invention does not relate to
the Activision Blizzard Group’s business, and where the invention does not
result from any work performed by you for the Activision Blizzard Group.

 

(c)                                  Confidentiality.  You acknowledge, and the
Employer agrees, that during your employment you will have access to and become
informed of confidential and proprietary information concerning the Activision
Blizzard Group.  During your employment and at all times following the
termination of your employment, confidential or proprietary information of any
entity in the Activision Blizzard Group shall not be used by you or disclosed or
made available by you to any person except as required in the course of your
employment with the Activision Blizzard Group or as otherwise provided for in
the Employee Confidential Information Agreement (which you previously signed and
is attached as Exhibit A hereto (the “Confidential Information Agreement”)). 
Upon the termination of your employment (or at any time on the Employer’s
request), you shall return to the Activision Blizzard Group all such information
that exists, whether in electronic, written, or other form (and all copies or
extracts thereof) under your control and shall not retain such information in
any form, including without limitation on any devices, disks or other media. 
Without limiting the generality of the foregoing, you acknowledge signing and
delivering to the Employer the Confidential Information Agreement as of the
Effective Date and you agree that all terms and conditions contained in such
agreement, and all of your obligations and commitments provided for in such
agreement, shall be deemed, and hereby are, incorporated into this Agreement as
if set forth in full herein.

 

(d)                                 Return of Property and Resignation from
Office.  You acknowledge that, upon termination of your employment for any
reason whatsoever (or at any time on the Employer’s request), you will promptly
deliver to the Activision Blizzard Group or surrender to the Activision Blizzard
Group’s representative all property of any entity in the Activision Blizzard
Group, including, without limitation, all documents and other materials (and all
copies thereof) relating to the Activision Blizzard Group’s business, all
identification and access cards, all contact lists and third party business
cards however and wherever preserved, and any equipment provided by any entity
in the Activision Blizzard Group, including, without limitation, computers,
telephones, personal digital assistants, memory cards and similar devices that
you possess or have in your custody or under your control. You will cooperate
with the Activision Blizzard Group by participating in interviews to share any
knowledge you may have regarding the Activision Blizzard Group’s intellectual or
other property with personnel designated by the Activision Blizzard Group.  You
also agree to resign from any office held by you within the Activision Blizzard
Group immediately upon termination of your employment for any reason whatsoever
(or at any time on the Employer’s request) and you irrevocably appoint any
person designated as the Activision Blizzard Group’s representative at that time
as your delegate to effect such resignation.

 

(e)                                  Covenant Not to Solicit. During the
Employment Period and for two (2) years thereafter (the “Restricted Period”),
you covenant and agree that you shall not directly interfere with or attempt to
interfere with the relationship between the Activision Blizzard Group and any
person who is, or was during the then most recent six (6) -month period, an
officer or employee of the Activision Blizzard Group or solicit, induce, hire or
attempt to solicit, induce or hire any

 

5

--------------------------------------------------------------------------------


 

of them to leave the employ of any member of the Activision Blizzard Group or
violate the terms of their respective contracts, or any employment arrangements,
with such entities.

 

(f)                                   You expressly acknowledge and agree that
the restrictions contained in this Section 7 are reasonably tailored to protect
the Activision Blizzard Group’s confidential information and trade secrets and
to ensure that you do not violate your duty of loyalty or any other fiduciary
duty to the Employer, and are reasonable in all circumstances in scope, duration
and all other respects.

 

8.                                      Termination of Employment

 

(a)                                 By the Employer for Cause.

 

(i)                                     At any time during the Term, the
Employer may terminate your employment for “Cause,” which shall mean a
reasonable and good-faith determination by the Employer that you (i) engaged in
gross negligence in the performance of your duties or willfully and continuously
failed or refused to perform any duties reasonably requested in the course of
your employment; (ii) engaged in fraud, dishonesty, or any other serious
misconduct that causes or has the potential to cause, harm to any entity in the
Activision Blizzard Group, including its business or reputation;
(iii) materially violated any lawful directives or policies of the Activision
Blizzard Group or any laws, rules or regulations applicable to your employment
with the Activision Blizzard Group; (iv) materially breached this Agreement;
(v) materially breached any proprietary information or confidentiality agreement
with any entity in the Activision Blizzard Group; (vi) were convicted of, or
pled guilty or no contest to, a felony or crime involving dishonesty or moral
turpitude; or (vii) materially breached your fiduciary duties to the Activision
Blizzard Group.

 

(ii)                                  In the case of any termination for Cause
that is curable without any residual damage (financial or otherwise) to the
Employer or any entity in the Activision Blizzard Group, the Employer shall give
you at least thirty (30) days written notice of its intent to terminate your
employment; provided, that in no event shall any termination pursuant to clause
(vi) of the definition of Cause be deemed curable.  The notice shall specify
(x) the effective date of your termination and (y) the particular acts or
circumstances that constitute Cause for such termination.  You shall be given
the opportunity within fifteen (15) days after receiving the notice to explain
why Cause does not exist or to cure any basis for Cause (other than a
termination pursuant to clause (vi) of the definition thereof).  Within fifteen
(15) days after any such explanation or cure, the Employer will make its final
determination regarding whether Cause exists and deliver such determination to
you in writing.  If the final decision is that Cause exists and no cure has
occurred, your employment with the Employer shall be terminated for Cause as of
the date of termination specified in the original notice.  If the final decision
is that Cause does not exist or a cure has occurred, your employment with the
Employer shall not be terminated for Cause at that time.

 

6

--------------------------------------------------------------------------------


 

(iii)                               If your employment terminates for any reason
other than a termination by the Employer for Cause, at a time when the Employer
had Cause to terminate you (or would have had Cause if it then knew all relevant
facts) under clauses (i), (ii), (v), (vi) or (vii) of the definition of Cause,
your termination shall be treated as a termination by the Employer for Cause.

 

(b)                                 By the Employer Without Cause.  Upon three
months’ prior written notice, the Employer may terminate your employment without
Cause at any time and such termination shall not be deemed a breach by the
Employer of any term of this Agreement or any other duty or obligation,
expressed or implied, which the Employer may owe to you pursuant to any
principle or provision of law.

 

(c)                                  By You for Any Reason.  At any time, upon
three months’ prior written notice, you may terminate your employment for any
reason and such termination shall not be deemed a breach by you of any term of
this Agreement or any other duty or obligation, expressed or implied, which you
may owe to the Employer pursuant to any principle or provision of law.  The
Company may provide to you pay in lieu of notice at its sole discretion.

 

(d)                                 Death.  In the event of your death, your
employment shall terminate immediately as of the date of your death.

 

(e)                                  Disability.  In the event that you are or
become “disabled,” the Employer shall, to the extent permitted by applicable
law, have the right to terminate your employment.  For purposes of this
Agreement, “disabled” shall mean that either (i) you are receiving benefits
under any long-term disability plan of the Employer then in effect, including
any individualized plan the Employer may make available to you, or (ii) if there
is no such long-term disability plan of the Employer then in effect, you have a
long-term and continuous physical or mental impairment that renders you unable
to perform the duties required of you under this Agreement, even with the
Employer providing you a reasonable accommodation, as determined by a physician
mutually acceptable to you and the Employer.  You shall cooperate and make
yourself available for any medical examination requested by the Employer with
respect to any determination of whether you are disabled within ten (10) days of
such a request.  Without limiting the generality of the foregoing, to the extent
provided by the Employer’s policies and practices then in effect, you shall not
receive any Base Salary during any period in which you are disabled; provided,
however, that nothing in this Section 8(e) shall impact any right you may have
to any payments under the Employer’s short-term and long-term disability plans,
if any.

 

9.                                      Termination of Obligations and Severance
Payments

 

(a)                                 General.  Upon the termination of your
employment pursuant to Section 8, your rights and the Employer’s obligations to
you under this Agreement shall immediately terminate except as provided in this
Section 9 and Section 10(q).  The benefits provided pursuant to this Section 9
are (x) in lieu of any severance or income continuation protection under any
plan of the Activision Blizzard Group that may now or hereafter exist and
(y) deemed to satisfy and be in full and final settlement of all obligations of
the Activision Blizzard Group to you under this Agreement.  You shall have no
further right to receive any other compensation benefits following your
termination of employment for any reason except as set forth in this Section 9

 

7

--------------------------------------------------------------------------------


 

and pursuant to Section 1, if and to the extent, the Company elects to provide
to you pay in lieu of notice.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; and (2) any business expenses incurred but not
reimbursed under Section 5 as of the Termination Date.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)                                 Employee for Any Reason.  In the event your
employment is terminated under Section 8(c):

 

(i)                                     Basic Severance.  You, your heirs or
estate, as the case may be, shall receive payment of the Basic Severance in a
lump sum within thirty (30) days following the Termination Date unless a
different payment date is prescribed by an applicable compensation, incentive or
benefit plan, in which case payment shall be made in accordance with such plan;

 

(ii)                                  Impact on Equity Awards.  All outstanding
equity awards (including the 2017 Equity Awards) shall cease to vest and will be
cancelled immediately.  All vested performance share units (including the 2017
Equity Awards) shall be paid in accordance with their terms.

 

(c)                                  Termination by the Employer Without Cause
or as a Result of Death or Disability.  In the event the Employer terminates
your employment under Section 8(b), (d) or (e):

 

(i)                                     Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan;

 

(ii)                                  Impact on Equity Awards.  All outstanding
equity awards (including the 2017 Equity Awards) shall continue to be eligible
for vesting contingent upon satisfaction of the applicable performance
metric(s).  If the Compensation Committee determines the applicable performance
metric(s) have been satisfied, the 2017 Equity Awards will vest only upon such
determination. All vested performance share units (including the 2017 Equity
Awards) shall be paid in accordance with their terms; and

 

(iii)                               Severance Conditioned Upon Release.  In the
event that your employment terminates pursuant to Section 8(b), then, the
benefits described in Section 9(c)(ii) are conditioned upon your or your legal
representative’s execution of a waiver and release in a form prepared by the
Employer.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Termination by the Employer For Cause.  In
the event your employment is terminated by the Employer under Section 8(a),
then:

 

(i)                                     Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan; and

 

(ii)                                  Impact on Equity Awards.  All outstanding
equity awards (including the 2017 Equity Awards) shall cease to vest and,
whether or not vested, shall no longer be exercisable and shall be cancelled
immediately.

 

(e)                                  Breach of Post-termination Obligations or
Subsequent Employment.

 

(i)                                     Breach of Post-termination Obligations.
In the event that you materially breach any of your obligations under Section 7,
the Employer’s obligation, if any, to provide benefits under Section 9 (other
than payment of the Basic Severance) shall immediately and permanently cease and
you shall not be entitled to any such payments or benefits.

 

10.                               General Provisions

 

(a)                                 Entire Agreement.  This Agreement, together
with the Confidential Information Agreement and the Activision Blizzard Group
Dispute Resolution Agreement (the “Dispute Resolution Agreement”, as referenced
in Section 10(k) below), supersede all prior or contemporaneous agreements and
statements, whether written or oral, concerning the terms of your employment
with the Activision Blizzard Group, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
the Employer and you.  To the extent that this Agreement conflicts with any of
the Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.

 

(b)                                 Use of Employee’s Name and Likeness.  You
hereby irrevocably grant the Activision Blizzard Group the right, but not the
obligation, to use your name or likeness in any product made by the Activision
Blizzard Group or for any publicity or advertising purpose in any medium now
known or hereafter existing.

 

(c)                                  Assignment.  This Agreement and the rights
and obligations hereunder shall not be assignable or transferable by you without
the prior written consent of the Employer.  The Employer may assign this
Agreement or all or any part of its rights and obligations under this Agreement
at any time and following such assignment all references to the Employer shall
be deemed to refer to such assignee and the Employer shall thereafter have no
obligation under this Agreement.

 

(d)                                 No Conflict with Prior Agreements.  You
represent to the Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual or legal commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party.  If you have acquired any confidential or proprietary information
in the course of

 

9

--------------------------------------------------------------------------------


 

your prior employment or otherwise in connection with your provision of services
to any entity outside the Activision Blizzard Group, during the Term you will
fully comply with any duties to such entity then-applicable to you not to
disclose or otherwise use such information.

 

(e)                                  Successors.  This Agreement shall be
binding on and inure to the benefit of the Employer and its successors and
assigns, including successors by merger and operation of law.  This Agreement
shall also be binding on and inure to the benefit of you and your heirs,
executors, administrators and legal representatives.

 

(f)                                   Waiver.  No waiver by you or the Employer
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

(g)                                  Expiration.  This Agreement does not
constitute a commitment of the Employer with regard to your employment, express
or implied, other than to the extent expressly provided for herein.  Upon the
Termination Date neither the Employer nor you shall have any obligation to the
other with respect to your continued employment.

 

(h)                                 Taxation.  The Employer may withhold from
any payments made under the Agreement all federal, state, city or other
applicable taxes or amounts as shall be required or permitted pursuant to any
law, governmental regulation or ruling or agreement with you.

 

(i)                                     Immigration.  In accordance with the
Immigration Reform and Control Act of 1986, employment under this Agreement is
conditioned upon satisfactory proof of your identity and legal ability to work
in the United States.

 

(j)                                    Choice of Law.  Except to the extent
governed by federal law, this Agreement shall be governed by and construed in
accordance with the laws of the State of California or whatever other state in
which you were last employed by the Employer, without regard to conflict of law
principles.

 

(k)                                 Arbitration.  Except as otherwise provided
in this Agreement, both parties agree that any dispute or controversy between
them will be settled by final and binding arbitration pursuant to the terms of
the Dispute Resolution Agreement (which you previously signed on [insert date],
and is attached hereto as Exhibit B).

 

(l)                                     Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under, or would
require the commission of any act contrary to, existing or future laws effective
during the Term, such provisions shall be fully severable, the Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a legal
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.

 

10

--------------------------------------------------------------------------------


 

(m)                             Injunctive Relief.  In the event of a breach of
or threatened breach of the provisions of this Agreement regarding the
provisions of Section 7, you agree that any remedy at law would be inadequate. 
Accordingly, you agree that the Employer is entitled to obtain injunctive relief
for such breaches or threatened breaches in any court of competent
jurisdiction.  The injunctive relief provided for in Exhibit B and this
Section 10(n) is in addition to, and is not in limitation of, any and all other
remedies at law or in equity otherwise available to the applicable party.  The
parties agree to waive the requirement of posting a bond in connection with a
court or arbitrator’s issuance of an injunction.

 

(n)                                 Remedies Cumulative.  The remedies in this
Agreement are not exclusive, and the parties shall have the right to pursue any
other legal or equitable remedies to enforce the terms of this Agreement.

 

(o)                                 Headings.  The headings set forth herein are
included solely for the purpose of identification and shall not be used for the
purpose of construing the meaning of the provisions of this Agreement.

 

(p)                                 Section 409A.  To the extent applicable, it
is intended that the Agreement comply with the provisions of Section 409A.  The
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A). 
Notwithstanding anything contained herein to the contrary, to the extent any
payment under this Agreement is subject to Section 409A, you shall not be
considered to have terminated employment with the Employer for purposes of the
Agreement and no payments shall be due to you under the Agreement which are
payable upon your termination of employment unless you would be considered to
have incurred a “separation from service” from the Employer within the meaning
of Section 409A.  To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to the Agreement during
the six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier).  In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(q)                                 Survivability.  The provisions of Sections
7, 9, 10, 11 and 12, as well as Exhibits A and B, the shall survive the
termination of this Agreement.

 

11

--------------------------------------------------------------------------------


 

(r)                                    Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.

 

(s)                                   Legal Counsel.  You acknowledge that you
have been given the opportunity to consult with legal counsel or any other
advisor of your own choosing regarding this Agreement.  You understand and agree
that any attorney retained by the Employer, the Activision Blizzard Group or any
member of management who has discussed any term or condition of this Agreement
with you or your advisor is only acting on behalf of the Employer and not on
your behalf.

 

(t)                                    Right to Negotiate.  You hereby
acknowledge that you have been given the opportunity to participate in the
negotiation of the terms of this Agreement.  You acknowledge and confirm that
you have read this Agreement and fully understand its terms and contents.

 

(u)                                 No Broker.  You have given no indication,
representation or commitment of any nature to any broker, finder, agent or other
third party to the effect that any fees or commissions of any nature are, or
under any circumstances might be, payable by the Activision Blizzard Group in
connection with your employment under this Agreement.

 

(v)                                 All Terms Material.  Your failure to comply
with any of the terms of this Agreement shall constitute a material breach of
this Agreement.

 

11.                               Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all third-party
liabilities, costs and claims, and all expenses actually and reasonably incurred
by you in connection therewith by reason of the fact that you are or were
employed by the Activision Blizzard Group, including, without limitation, all
costs and expenses actually and reasonably incurred by you in defense of
litigation arising out of your employment hereunder.

 

12.                               Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention:  Chief Legal Officer

 

 

To You:

Thomas Tippl

c/o then-current address on file with Human Resources

 

12

--------------------------------------------------------------------------------


 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

Employer

 

Employee

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

By:

/s/ Brian Stolz

 

/s/ Thomas Tippl

 

Brian Stolz

 

Thomas Tippl

 

Chief People Officer

 

 

 

 

 

Date:

5/5/2017

 

Date:

5/5/2017

 

13

--------------------------------------------------------------------------------